Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Wells (US 20110195789) and Agarwal (US 20110263318) fails to disclose, suggest or render obvious, in combination with the other claimed limitations: 
Regarding Claim 2: wirelessly receive, from a mobile device and via the wireless interface, data associated with a casino enterprise cashless wagering account of a casino enterprise cashless handling system accessed via a mobile device application of the mobile device, request an amount of funds from the casino enterprise cashless wagering account of the casino enterprise cashless handling system, and responsive to the requested amount of funds being approved by the casino enterprise cashless handling system: communicate data, via the payment acceptor communication link of the gaming machine
Regarding Claim 10: responsive to a receipt, via the ticket printer communication link of the gaming machine and from the game controller of the gaming machine, of data associated with cashing out a credit balance of the gaming machine, communicate, to a casino enterprise cashless handling system, data associated with an amount of the credit balance of the gaming machine to a casino enterprise cashless wagering account accessed via a mobile device application of a mobile device. 
Regarding Claim 15: wirelessly receive, from a mobile device and via the wireless interface, data associated with a virtual ticket voucher, and responsive to an approval of the virtual ticket voucher: communicate data, via the payment acceptor communication link of the
gaming machine, to the game controller of the gaming machine to cause a modification of a credit balance of the gaming machine based on a ticket amount of the virtual ticket voucher, and wirelessly transmit, to the mobile device and via the wireless interface, data associated with a virtual ticker voucher redemption confirmation to be displayed by the mobile device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715